Citation Nr: 0727560	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to service- connected residuals of an injury to the 
right knee, post medial meniscectomy, with degenerative joint 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.  In November 2006, 
the Board remanded for further development.  


FINDINGS OF FACT

1.  A left knee disability is not etiologically related to 
the veteran's service-connected right knee disability.  

2.  A left knee disability did manifest for over three 
decades post-service discharge and the preponderance of the 
evidence is against finding that it is related to the 
veteran's active duty.


CONCLUSIONS OF LAW

1.  A left knee disability was not proximately due to or the 
result of service-connected right knee disability.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

2.  A left knee disability was not incurred in or aggravated 
by active military service and arthritis may not be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2003 and 
December 2006.  The RO specifically informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  He was also notified 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal as 
outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and a VA examination report.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  In fact, the veteran indicated in a 
January 2007 statement that he did not have any additional 
evidence to provide.  The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

The veteran essentially contends that he as a left knee 
disability secondary to his service-connected right knee 
disability. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, 
secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In this case, the veteran has a left knee disability as 
reflected in the January 2007 VA examination report noting a 
diagnosis of degenerative joint disease of the left knee, 
status post Hyalgan injections with no noted laxity.  He is 
also service-connected for residuals of an injury to the 
right knee, post medial meniscectomy, evaluated as 10 percent 
disabling.  The issue is, therefore, whether the veteran's 
current left knee disability was either caused or aggravated 
by his service-connected right knee disability.  The January 
2007 VA examination was specifically requested to address 
this relationship.  Upon review of the claims folder and 
examination of the veteran, the examiner opined that it was 
not at least as likely as not that the current left 
disability was due to or aggravated by the service-connected 
right knee disability.  It was pointed out that treatment for 
the left knee commenced in 2003 which was not unusual or 
remarkable given the veteran's age.  Taking into account the 
veteran's height and weight, the examiner noted that 
continued use of the largest weight-bearing joint (the knee) 
was not remarkably changed or aggravated by the service-
connected right knee disability.  There is no other competent 
medical evidence in the record demonstrating that left knee 
disability was either caused or aggravated by the service-
connected right knee disability.  Accordingly, service 
connection for a left knee disability, secondary to service-
connected residuals of an injury to the right knee, post 
medial meniscectomy, with degenerative joint disease, is not 
warranted.     

While the veteran contends that his disability is secondary 
to his service-connected right knee, the Board will also 
consider the veteran's service connection claim on a direct 
basis.  When seeking VA disability compensation, a veteran 
generally seeks to establish that a current disability 
results from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
this presumption does not apply as arthritis did not manifest 
to a 10 percent degree within one year of service discharge, 
as discussed below.

While the veteran currently has a left knee disability, there 
is no indication of complaints or findings of such a 
disability in service.  The examination report at service 
discharge noted a normal lower extremity evaluation.  The 
first indication of a left knee disability was not until 
2003, which is 33 years post service discharge.  The lengthy 
period without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no opinion which provides a nexus 
between service and current disability.  

While the veteran was afforded a left knee examination in 
January 2007, the report did not address the relationship of 
the veteran's left knee disability and service.  The Board 
finds that an additional VA examination and opinion is not 
necessary as there is no evidence of any left knee injury in 
service or for over three decades following service.  The 
veteran has not contended otherwise.  Thus, while there is 
current evidence of a left knee disability, there is no 
indication that the disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of complaints or findings of a left knee 
disability during service and the lack of diagnosis of the 
claimed disability until several decades post-service, any 
opinion relating pertinent disability to service would be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  

The veteran has attributed his left knee disability as 
secondary to his service-connected right knee disability; 
however, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

In sum, the preponderance of the evidence is against finding 
that the veteran's left knee disability is secondary to his 
service-connected right knee disability, or was incurred in 
or is otherwise related to service.  When the preponderance 
of evidence is against a claim, it must be denied.  38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
 

ORDER

Service connection for a left knee disability secondary to 
service-connected residuals of an injury to the right knee, 
post medial meniscectomy, with degenerative joint disease. 




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


